Title: Nelson Barksdale and Thomas Jefferson’s Advertisement for Workmen for the University of Virginia, [by 3 March 1819]
From: University of Virginia Board of Visitors,University of Virginia,Barksdale, Nelson,Jefferson, Thomas
To: 


          by 3 Mar. 1819
         
          
            Workmen wanted—For the buildings to be erected at the University of Virginia, near Charlottesville to wit: Brick Makers and Brick Layers, Stone Masons House Carpenters and Joiners, Plaisterers, Painters and Glaziers, who can produce certificates from known characters, of their perfect skill in their line of business, and of their good faith and punctuality in the performance of their undertakings.
            Brick Makers and Brick Layers.—It is proposed to lay about a million of bricks this season, in buildings so far distinct that the undertakings may be in one or more portions of about an hundred thousand bricks each, the undertakers finding materials as well as work. The front walls are to be faced with oil stock bricks; the others with sand stocks, the interior mass to be of place bricks—all to be laid with good bond, to be clinkers, and not a single sammel brick to be used in any part of the work, under a penalty of five cents for every such brick, nor more than 2 bats to 9 whole bricks; the inner mortar to be ⅓ lime and ⅔ clean gritty sand, without any mixture of earth; the outer ½ lime and ½ such sand, and the whole to be grouted with a mortar of the inner quality. In estimating the number of bricks which are to be of the usual dimensions, one half of the openings both as to materials and work, are to be deducted. The lime kilns are about 9 miles distant along the public road, and the price of lime has been generally about 16 cents the bushel at the kilns; but it is believed that better lime, and on better terms, may be had from more distant quarries. Good sand is two miles distant. The wood lands commence at about half a mile, and the brick yard with water is about 30 or 40 rods distant: space for the yard, earth for the bricks, sand for mortar, and water for both will be given. Each undertaker is to say what portion of this work he will contract to execute by the 1st day of October next, at what price for the brick, and what for the other materials and work.
            Stone Masons are to say for how much they will lay the stone and find the mortar and grout of the composition before mentioned, leaving the quarrying and hauling for a particular arrangement. The quantity of this work to be done is about 300 perch.
            House Carpenters and Joiners.—As the items of house carpentry and joinery and their several prices are too numerous to be specified, some standard of reference for prices must necessarily be proposed, the Philadelphia house carpenter book of prices, printed by M. Carey, in 1812, is adopted for the rule of prices; and every undertaker is to say whether he will undertake at the prices printed in that book, or at what per cent, more or less. Lumber is expected from this reference to be settled at its actual cost; the uncertainty of which might be hazardous for the undertaker; but unseasoned boards must be sufficiently kiln-dried by him. Where an item of work and price is not to be found directly in the price book, it is to be deduced from the elements furnished by other articles in the book.—As the buildings are distinct in portions of a little more or less than one hundred thousand bricks, each undertaker is to say of how many of these portions he will contract to finish the wooden work by the 1st day of February next.
            Plaisterers, Painters, and Glaziers, may state the several items and prices in their line for which they will work, or they may refer to the Washington price book, published by Evans, and printed there in 1804. … Stating whether they will undertake at the printed prices, or at what per cent above or below these.
            
            The undertakers in every line are to execute with exactness, the general plan and instructions which will be exhibited to them, making their own working draughts, however, and submitting them to previous examination; the brick and wooden work is to be done as neatly and substantially as the best specimens of what is already done at the same place, and all other work in the very best manner. Whenever work is not finished by the day stipulated, the party failing is to pay as an indemnification, a rent of 10 per cent, on the cost of the building from the day stipulated until his part of the work is finished. Advances of money will be made from time to time to the amount of the materials bro’t into place, and of half the workmanship actually done; the balance within six months from the completion of each portion …… Letters containing proposals are to be addressed to the subscriber as Proctor of the University, near Charlottesville, with as little delay as possible, and answers will be promptly returned.
            
              NELSON BARKSDALE.
            
          
          
            I hereby certify that Nelson Barksdale is Proctor of the University of Virginia—and that his contracts for the buildings will be valid and obligatory on the funds of the institution.
            
              TH: JEFFERSON, Visitor.
            
          
        